IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 42 MAP 2014
                              :
              Appellant       :         Appeal from the Order of the Franklin
                              :         County Court of Common Pleas at No.
                              :         CP-28-CR0000263-2013 dated April 17,
         v.                   :         2014 and exited April 21, 2014
                              :
                              :
STEPHEN EUGENE SHIFLER,       :
                              :
              Appellee        :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).